Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “An application development environment providing system ... provide a communication function among a plurality of users who use the development environment; copy a part or all of the application program generated in the development environment used by the first user to be available in the development environment used by a second user; visually display the part or all of the application program on the display device; and visually display the application program on the basis of layout information, connection information, parameter information, and selection region information, wherein the layout information is information indicating a form of a process of the application program, wherein the connection information is information on conductors, which is defined when a diagram visually indicating a relationship between data items or logics by connecting input data items, logic serving as content of the process, and output data items serving as results of the process using the conductors in the application program is generated, wherein the parameter information is information indicating 
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
Miller et al., U.S. 2008/0125877 A1, teaches systems and methods for process data collection wherein a user may select one or more processes and parameters thereof to be monitored and the management of process data collection using a visual workspace, but does not more particularly teach an application development providing system comprising a communication function enabling part or all of the application program to be copied by a first user for display within a chat screen of a second user, wherein the application program is visually displayed on the basis of layout information, connection information, parameter information, and selection region information; and
Nixon et al., U.S. 2014/0278312 A1, teaches systems and methods for graphically creating, managing and executing models for use within a process plant, including a user interface promoting graphical construction of a model comprising modifiable templates that may be executed by a run-time engine, but does not more particularly teach an application development providing system comprising a communication function enabling part or all of the application program to be copied by a first user for display within a chat screen of a second user, 
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 9, 11 and 19 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 2-8 and 21 depend from claim 1 and claims 12-18 depend from claim 11, and are also allowable at least based on their dependence from allowable independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/Andrew M. Lyons/Examiner, Art Unit 2191